Case: 1:19-cv-00744-JG Doc #: 16 Filed: 06/02/20 1 of 2. PageID #: 1073



 UNITED STATES DISTRICT COURT
 NORTHERN DISTRICT OF OHIO

                                                      :
 JUAN CASTRO,                                         :              CASE NO. 1:19-cv-744
                                                      :
              Plaintiff,                              :              OPINION & ORDER
                                                      :              [Resolving Doc. 1]
 vs.                                                  :
                                                      :
  COMMISSIONER OF SOCIAL                              :
 SECURITY ADMINISTRATION,                             :
                                                      :
              Defendant.                              :
                                                      :



 JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

          Juan Castro seeks judicial review of the Social Security Administration

 Commissioner’s final decision denying his supplemental security income benefits

 application. 1

          On April 14, 2020, Magistrate Judge James R. Knepp II issued a Report and

 Recommendation (“R&R”) recommending that the Court affirm the Commissioner’s final

 decision denying Plaintiff’s application. 2 Any objections to the R&R were due by April 28,

 2020, and neither party objected.

          The Federal Magistrates Act requires district courts to conduct a de novo review

 only of objected-to portions of a R&R. 3 Absent objection, district courts may adopt a R&R

 without review. 4




          1
              Doc. 1. Plaintiff and Defendant filed merits briefs. Docs. 11, 14.
          2
              Doc. 15.
            3
              28 U.S.C. § 636(b)(1).
            4
              Thomas v. Arn, 474 U.S. 140, 149–52 (1985). Failure to timely object may waive a party’s right to appeal the
 district court’s order adopting the R&R. Id. at 155; United States v. Walters, 638 F.2d 947, 949–50 (6th Cir. 1981).
Case: 1:19-cv-00744-JG Doc #: 16 Filed: 06/02/20 2 of 2. PageID #: 1074

 Case No. 1:19-cv-744
 Gwin, J.

       Because no party has objected to the R&R, this Court may adopt Magistrate Judge

 Knepp’s R&R without further review. Moreover, having conducted its own review of the

 record, the Court agrees with the R&R’s conclusions.

       Accordingly, the Court ADOPTS Magistrate Judge Knepp’s R&R, and AFFIRMS the

 Commissioner’s final decision.

       IT IS SO ORDERED.


 Dated: June 2, 2020                              s/     James S. Gwin
                                                  JAMES S. GWIN
                                                  UNITED STATES DISTRICT JUDGE




                                            -2-
